The NASDAQ OMX Group, Inc.

2010 Executive Corporate Incentive Plan

(Effective January 1, 2010)

Article 1. Establishment and Purpose

1.1 Establishment of the ECIP. The NASDAQ OMX Group, Inc., a Delaware
corporation (the “Company” or “NASDAQ OMX”), hereby establishes The NASDAQ OMX
Group, Inc. Executive Corporate Incentive Plan (the “ECIP”).

1.2 Approval. Upon approval by the Board of Directors, the ECIP shall be
effective as of January 1, 2010 (the “Effective Date”) and shall remain in
effect until terminated by the Board. Notwithstanding anything herein to the
contrary, the ECIP shall be null and void if it is not approved, in a separate
affirmative vote of the holders of at least a majority of the shares of the
common stock of the Company cast, in person or by proxy, at the first
shareholders’ meeting to occur in 2010. Once such approval is obtained, if
applicable, the ECIP shall be fully effective as of the Effective Date.

1.3 Purpose. The purpose of the ECIP is to attract, retain, and motivate key
executives by providing cash incentive awards to designated executives of the
Company, Subsidiaries, and affiliates. The ECIP is designed to further link an
executive’s interests with that of NASDAQ OMX’s shareholders. The ECIP is
intended to provide cash incentive awards, contingent upon continued employment
and meeting certain Company and individual business unit performance goals, to
certain key executives who make substantial contributions to the Company. The
ECIP also provides that Awards reflect individual performance, subject to
Article 5. Awards paid under the EC1P are intended to qualify as performance
based compensation deductible by the Company under the qualified performance
based exception to Section 162(m) of the Code.

Article 2. Definitions

As used in the ECIP, the following terms shall have the meanings set forth
below:

2.1 “Award” means the actual award earned during a Plan Year by a Participant,
as determined by the Committee following the end of the Plan Year.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Cause” means, unless otherwise defined in an employment agreement between
the Participant and the Company, (i) the engaging by the Participant in willful
misconduct that is injurious to the Company or its affiliates, (ii) the
embezzlement or misappropriation of funds or property of the Company or its
affiliates by the Participant, or the conviction of the Participant of a felony
or the entrance of a plea of guilty or nolo contendere by the Participant to a
felony, (iii) the willful failure or refusal by the Participant to substantially
perform his or her duties or responsibilities that continues after being brought
to the attention of the Participant (other than any such failure resulting from
the Participant’s incapacity due to Disability), or (iv) the

violation by the Participant of any restrictive covenants entered into between
the Participant and the Company or the Company’s Code of Conduct.



--------------------------------------------------------------------------------

2.4 “Code” means the Internal Revenue Code of 1986, as amended, and any final
treasury regulations promulgated thereunder.

2.5 “Committee” means the Management Compensation Committee of the Board, which
Committee has been designated by the Board to, among other things, administer
the ECIP. The Committee shall be composed of not less than the minimum number of
persons from time to time required by Section 16 and Section 162(m), each of
whom, to the extent necessary to comply with Section 16 and Section 162(m) only,
is a “Non-Employee Director” and an “Outside Director” within the meaning of
Section 16 and Section 162(m), respectively, and the minimum number, if any,
required by listing standards of The NASDAQ Stock Market.

2.6 “Company” means The NASDAQ OMX Group, Inc., a Delaware corporation
(including any Subsidiaries designated to participate in the ECIP), and any
successor thereto.

2.7 “Disability” means, unless otherwise defined in an employment agreement
between the Participant and the Company, a disability that would qualify as such
under the Company’s then current long-term disability plan.

2.8 “Individual Award” means the target award established for each Participant
under Article 5 of the ECIP.

2.9 “Participant” means an active employee of the Company, or a Subsidiary, who
is employed in an executive capacity, and designated by the Committee to
participate in the ECIP during a Plan Year.

2.10 “Payment Date” means the date upon which an Award shall be paid out in
accordance with Article 6.

2.11 “Performance Goals” means the goals selected by the Committee for any Plan
Year based upon one or more of the Performance Measures, set forth in Article 5
of the ECIP.

2.12 “Performance Measures” means, unless and until the Committee or Board
proposes for shareholder vote and shareholders approve a change in the general
Performance Measures set forth herein, the performance criteria upon which the
Performance Goal(s) for a particular Performance Period are based; the
performance criteria shall be limited to any one or more of the following
Performance Measures:

 

  (a) Earnings before interest and taxes;

 

  (b) Earnings before interest, taxes, depreciation and amortization;

 

  (c) Earnings per share of the Company’s common stock (“Share”);

 

  (d) Non-GAAP earnings per Share;

 

2



--------------------------------------------------------------------------------

  (e) Net income or net income from operations or net revenue or net exchange
revenue (before or after taxes, and which may take into account or exclude the
effect of non-recurring or extraordinary charges and/or expenses);

 

  (f) Net profit (before or after taxes, and which may take into account or
exclude the effect of non-recurring or extraordinary charges and/or expenses);

 

  (g) Revenue growth;

 

  (h) Share price;

 

  (i) Market share;

 

  (j) Return measures (including without limitation return on assets, net
assets, capital, revenue, net revenue, income or net income);

 

  (k) Cash flow (including without limitation operating cash flow and free cash
flow);

 

  (l) Adherence to budget and/or expense targets;

 

  (m) Planning accuracy (as measured by comparing planned results to actual
results);

 

  (n) Objectively determinable effectiveness, efficiency or business
retention/expansion goals; and

 

  (o) Business effectiveness survey results.

Any Performance Measure(s) may be used to measure the performance of the Company
as a whole or any business unit, division, department or function of the Company
or any Subsidiary, either individually, alternatively or in any combination, and
measured over a period of time including any portion of a year, annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to a previous year’s or period’s results, or to a
designated comparison group or company or stock market index, in each case as
specified by the Committee.

2.13 “Performance Period” means, in relation to any Award, the Plan Year or
other period for which a Participant’s performance is being calculated, with
each such period constituting a separate Performance Period.

2.14 “Plan Year” means the Company’s fiscal year, which commences each
January 1st and concludes each December 31st.

2.15 “Retirement” means, unless otherwise defined in an employment agreement
between the Participant and the Company, a Participant who is eligible to retire
from the Company or an Affiliate under the terms of any tax qualified Company
retirement plan or, if a Participant is not covered by any such plan, retirement
on or after such date as of which the

Participant has both attained the age of 55 years and has 10 years of employment
with the Company and terminates his employment with the Company other than for
Cause or death.

 

3



--------------------------------------------------------------------------------

2.16 “Subsidiary” has the meaning set forth in Section 424(f) of the Code.

Article 3. Administration

3.1 The ECIP Administrator. The Committee shall administer the ECIP.

3.2 Administration of the ECIP. The Committee, in its sole discretion, shall
determine eligibility for participation in the ECIP, establish the Individual
Awards which may be earned by each Participant (which may be expressed in terms
of dollar amount, percentage of salary or any other measurement, and which may
have, but are not required to have, threshold, target and maximum payouts),
establish the terms and conditions of each Award (including the Performance
Period and Performance Goal(s) and Performance Measure(s) to be utilized for
each Participant, which may be based on individual, Company, Subsidiary and/or
business unit performance, calculate, determine and certify each Participant’s
level of attainment of such Performance Goals or other terms and conditions, and
calculate the Award for each Participant based upon such level of attainment.
Except as otherwise herein expressly provided, full power and authority to
construe, interpret, and administer the ECIP shall be vested in the Committee,
including without limitation to correct any defect, supply any omission or
reconcile any inconsistency or conflict in the Plan or any award under the Plan.
The Committee has the power to amend or terminate the ECIP as further described
herein. The Committee may at any time adopt such rules, regulations, policies,
or practices, as, in its sole discretion, it shall determine to be necessary or
appropriate for the administration of, or the performance of its respective
responsibilities under, the ECIP. The Committee may at any time amend, modify,
suspend, or terminate such rules, regulations, policies, or practices.

3.3 Decisions Binding. All determinations and decisions of the Committee as to
any disputed question arising under the ECIP, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all parties.

3.4 No Liability to Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument related to the
ECIP executed by such member or on his or her behalf in his or her capacity as a
member of the Committee, nor for any mistake of judgment made in good faith, and
the Company shall indemnify and hold harmless each employee, officer, or
director of the Company to whom any duty or power relating to the administration
or interpretation of the ECIP may be allocated or delegated, against any cost or
expense (including legal fees, disbursements and other related charges) or
liability (including any sum paid in settlement of a claim with the approval of
the Board) arising out of any act or omission to act in connection with the ECIP
unless arising out of such person’s own fraud or bad faith.

3.4.1 The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

4



--------------------------------------------------------------------------------

Article 4. Eligibility and Participation

4.1 Eligibility. Only active employees of the Company and its participating
Subsidiaries who are employed in an executive capacity may be eligible to
participate in the ECIP and receive Awards hereunder.

4.2 Participation. Only eligible individuals who are chosen and designated by
the Committee to participate in the ECIP with respect to any given Plan Year or
other Performance Period may participate in the ECIP for that Plan Year or other
Performance Period. The Chief Executive Officer (“CEO”) of the Company, and such
other persons as the CEO may designate, shall recommend to the Committee
employees (who may include such recommending person) for selection as
Participants. Such designated employees shall be so notified in writing or via
electronic communication, as soon as is practicable after selection. The
Committee may add to or delete individuals from the list of designated
Participants at any time and from time to time, at its sole discretion.

4.3 No Right to Participate. No Participant shall at any time have a right to be
selected for participation in the ECIP for any Performance Period, despite
having previously participated in the ECIP.

Article 5. Award Determination

5.1 Targets, In General. At the beginning of each Performance Period, but not
later than the 90th day of the Performance Period, the Committee shall establish
Individual Awards for each Participant, payment of which shall be conditioned
upon satisfaction of specific Performance Goals for the Performance Period
established by the Committee in writing in advance of the Performance Period, or
within such period as may be permitted by regulations issued under
Section 162(m) of the Code. Notwithstanding the foregoing, for any Performance
Period of less than one year, the Committee shall take the foregoing actions
prior to the lapse of 25% of the Performance Period. The payment of an Award, if
any, shall be based upon the degree of achievement of the Performance Goals;
provided, however, that the Committee may, in its sole discretion, reduce some
or all of the amount which would otherwise be payable with respect to an Award.
The Committee shall not use its discretionary authority to increase, directly or
indirectly, the amount of a payment to any Participant above the maximum
Individual Award awarded for such Performance Period.

5.1.1 The Committee, its sole discretion, may also establish such other
additional restrictions or conditions that must be satisfied as a condition
precedent to the payment of all or a portion of any Award. Such additional
restrictions or conditions shall be established no later than the date the
Committee determines the Performance Goal(s) for a Performance Period. Such
additional restrictions or conditions need not be performance-based and may
include, among other things, the receipt by a Participant of a specified annual
performance rating, a vesting requirement of continued employment by the
Participant until a date which may be beyond the end of a Performance Period,
and/or the achievement of specified performance goals by the Company, business
unit or Participant.

5.2 Performance Goals. The Performance Goals established by the Committee for a
Performance Period shall be based on one or more Performance Measures.

 

5



--------------------------------------------------------------------------------

5.2.1 The Committee is authorized, in its sole and absolute discretion, to
adjust or modify the calculation of a Performance Goal for a Performance Period
to include or exclude the effect of any one or more of the following occurrences
that occur during a Performance Period:

 

  (a) asset write-downs;

 

  (b) significant litigation or claim judgments or settlements;

 

  (c) the effect of changes in tax laws, accounting standards or principles, or
other laws or regulatory rules affecting reported results;

 

  (d) any reorganization and restructuring programs, including without
limitation the internal restructuring of departments or units or functions
within the Company that significantly affect expense and/or budget targets upon
which a Performance Measure is based;

 

  (e) extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year or period;

 

  (f) acquisitions, divestitures or sales of significant assets;

 

  (g) any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

 

  (h) foreign exchange gains and losses; and

 

  (i) a change in the Company’s fiscal year.

Such inclusion or exclusion shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

5.2.2 In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.

5.3 Payment of Awards. At the time the Performance Goals are established, the
Committee shall prescribe a formula to determine the percentage of the
Individual Award, which may be payable based upon the degree of attainment of
the Performance Goals during the Plan Year. If the minimum Performance Goals
established by the Committee are not met, no payment will be made to any
Participant. To the extent that the minimum or target Performance Goals are
satisfied or surpassed, and upon written certification by the Committee that the
Performance Goals have been satisfied to a particular extent, payment of the
Award shall be made in accordance with the prescribed formula based upon a
percentage of the Individual Award unless the Committee determines, in its sole
discretion, to reduce the payment to be made.

 

6



--------------------------------------------------------------------------------

5.4 Maximum Award. The maximum Individual Award payable to any Participant for
any Performance Period of one year or more shall not exceed the greater of 3% of
the Company’s before tax net income or $3 million. The foregoing maximum annual
limit shall be prorated with respect to any individual Award payable with
respect to a Performance Period that is shorter than one year.

Article 6. Payment of Awards

6.1 Form and Timing of Payment. Each Participant’s Award shall be paid in one
(1) lump sum cash payment, no later than March 15 after the close of the Plan
Year in which the Performance Period with respect to the Award ends (such date
being hereinafter referred to as the “Payment Date”).

6.1.1 Notwithstanding Section 6.1 above, in the event the Committee had, at the
time the Award was made, imposed a vesting requirement of continued employment
until a specified date after the Performance Period before the Award can be
paid, the Award shall be paid as soon as practicable after the last to occur of
(i) the Payment Date described in Section 6.1, or (ii) the vesting date, but in
no event later than March 15 following the close of the Plan Year in which the
later of (i) or (ii) occurs.

6.2 Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the ECIP shall have any interest whatsoever in any
specific asset of the Company. To the extent that any party acquires a right to
receive payments under the ECIP, such right shall be equivalent to that of an
unsecured general creditor of the Company.

6.3 Active Employment. Except as provided in Article 7, no Award shall be paid
to any Participant who is not an active employee of the Company or one of its
Subsidiaries on the last day of the applicable Performance Period and on the
Payment Date or such later date as established in accordance with paragraph
6.1.1.

Article 7. Termination of Employment

7.1 Termination of Employment Due to Death, Disability, or Retirement. In the
event a Participant’s employment is terminated by reason of death, Disability,
or Retirement, the Award determined in accordance with Section 5.3 herein shall
be reduced to reflect partial participation during the Performance Period
through the date of such termination, provided and subject to the Committee’s
certification that, with respect to a termination of employment due to
Retirement, the applicable Performance Goal(s) for the Performance Period have
been met. A reduced Award shall be determined by multiplying said Award by a
fraction: the numerator of which shall be the number of days of employment in
the Performance Period through the date of employment termination, and the
denominator of which shall be the total number of days in the Performance
Period. In the case of a Participant’s Disability, the employment termination
shall be deemed to have occurred on the date that the Committee determines the
Participant to be Disabled. The reduced Award thus determined shall be paid on
the Payment Date with respect to the Performance Period as to which such Award
relates to the Participant or his beneficiary in accordance with Article 9
hereof.

 

7



--------------------------------------------------------------------------------

7.2 Termination of Employment for Other Reasons. In the event a Participant’s
employment is terminated for any reason other than death, Disability, or
Retirement all of the Participant’s rights to an Award for the Performance
Period then in progress shall be forfeited. However, the Committee, in its sole
discretion, may pay a prorated Award for the portion of the Performance Period
that the Participant was employed by the Company, computed as determined by the
Committee, provided and subject to the Committee’s certification that the
Applicable Performance Goal(s) for the Performance Period have been met. The
reduced Award thus determined shall be paid on the Payment Date with respect to
the Performance Period as to which such Award relates. Notwithstanding the
foregoing, in the event a Participant is terminated for Cause, the Participant
shall in all events forfeit any Award not already paid.

Article 8. Rights of Participants

8.1 Employment. The Company intends that the Awards provided under the ECIP be a
term of employment and a part of each Participant’s compensation. Participation
in the ECIP shall not constitute an agreement (a) of the Participant to remain
in the employ of and to render his/her services to the Company, or (b) of the
Company to continue to employ such Participant, and the Company may, subject to
any applicable employment agreement, terminate the employment of a Participant
at any time with or without cause.

8.2 Nontransferability. No right or interest of any Participant in the ECIP
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

Article 9. Beneficiary Designation and Payment to Persons Other Than the
Participant

9.1 Beneficiary Designation. Each Participant under the ECIP may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the ECIP is to be paid in case of his
death before he receives any or all of such benefit. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to the Participant’s estate.

9.2 Incapacity. If the Committee shall find that any person to whom any amount
is payable under the ECIP is unable to care for his affairs because of
incapacity, illness or accident, or is a minor, or has died, then any payment
due to such person or his estate (unless a prior claim therefore has been made
by a duly appointed legal representative) may, if the Committee so directs, be
paid to his spouse, a child, a relative, an institution maintaining or having
custody of such person, or any other person deemed by the Committee, in its sole
discretion, to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Company therefore.

Article 10. Amendments

The Committee may amend, suspend or terminate the ECIP at any time; provided
that no amendment may be made without the approval of the Company’s shareholders
if the effect of

 

8



--------------------------------------------------------------------------------

such amendment would be to cause outstanding or pending Awards to cease to
qualify for the performance-based compensation exception to Section 162(m) of
the Code. Notwithstanding the foregoing or any provision of the ECIP to the
contrary, the Committee may at any time (without the consent of the Participant)
modify, amend or terminate any or all provisions of this ECIP to the extent
necessary to ensure that payments under the ECIP are not “deferred compensation”
subject to Section 409A of the Code (or, alternatively, conform to the
requirements of Section 409A of the Code).

Article 11. Miscellaneous

11.1 Governing Law. The validity, construction, and effect of the ECIP and any
rules and regulations relating to the ECIP and any Award shall be determined in
accordance with the laws of the State of Delaware without giving effect to the
conflict of law principles thereof.

11.2 Withholding Taxes. The Company shall deduct from all payments under the
ECIP any Federal, state, local or other taxes required by law to be withheld
with respect to such payments.

11.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

11.4 Severability. In the event any provision of the ECIP shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the ECIP, and the ECIP shall be construed and enforced as if
the illegal or invalid provision had not been included.

11.5 Rights Not Transferable. A Participant’s rights under the ECIP may not be
assigned, pledged or otherwise transferred except, in the event of the
Participant’s death, to the Participant’s designated beneficiary or, in the
absence of such a designation, by will or by the laws of descent and
distribution.

11.6 Costs of the ECIP and Unfunded Plan. All costs of implementing and
administering the ECIP shall be borne by the Company. Participants shall have no
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations under the ECIP. Nothing contained
in the ECIP, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the ECIP, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the ECIP.

The ECIP is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

 

9



--------------------------------------------------------------------------------

11.7 Retirement Plans and Welfare Benefit Plans. Except as specified in the
employee benefit plan in question, Awards under the ECIP will not be included as
“compensation” for purposes of the Company’s retirement plans (both qualified
and nonqualified) or welfare benefit plans,

11.8 Nonexclusively. The adoption of the ECIP shall not be construed as creating
any limitations on the power of the Board or Committee to adopt such other
compensation arrangements, as it may deem desirable for any Participant.

11.9 Successors. All obligations of the Company under the ECIP with respect to
Individual Awards and Awards granted hereunder shall be binding upon any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

11.10 Interpretation. The ECIP, the Individual Awards, and Awards are designed
and, to the extent determined by the Committee, in its sole discretion, intended
to comply with Code Section 162(m) and all provisions hereof, shall be construed
in a manner to so comply.

 

10